 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   ANDREA R. AUSTIN, State Bar No. 173630
     Supervising Deputy Attorney General
 3   LYKISHA D. BEASLEY, State Bar No. 282907
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6110
 6    Fax: (916) 324-5567
      E-mail: Lykisha.Beasley@doj.ca.gov
 7   Attorneys for Defendant
     Jacob Appelsmith, Director of the
 8   California Department of
     Alcoholic Beverage Control
 9
                                IN THE UNITED STATES DISTRICT COURT
10
                              FOR THE EASTERN DIS TRICT OF CALIFORNIA
11

12

13

14   ORION WINE IMPORTS, LLC and                             2:18-cv-01721-KJM-DB
     PETER E. CREIGHTON,
15                                                         JOINT STIPULATION TO CONTINUE
                                               Plaintiffs, STATUS CONFERENCE AND
16                                                         HEARING ON DEFENDANT’S MOTION
                    v.                                     TO DISMISS; ORDER
17
                                                             MSC Date:       TBD
18   JACOB APPLESMITH, in his official                       Trial Date:     TBD
     capacity as Director of the California                  Courtroom:      3
19   Department of Alcoholic Beverage Control,               Judge:          The Honorable Kimberly J.
                                                                             Mueller
20                                           Defendants.
                                                             Action Filed: June 14, 2018
21

22         TO THE HONORABLE KIMBERLY J . MUELLER, UNITED STATES DISTRICT

23   COURT JUDGE:

24         On December 5, 2018, the Court issued a Minute Order vacating and advancing the date of

25   the status conference and hearing on Defendant J acob Appelsmith’s motion to dismiss from

26   December 21, 2018 to December 20, 2018. (EC F No. 37) Defendant’s counsel previously

27   arranged to take the deposition of the plaintiff in a Sacramento Superior Court case (Keioni Grant

28   v. Angelo Arata and the State of California) on December 20, 2018, but tried to re-schedule it in
                                                     1
                         Joint Stipulation to Continue Status Conference and Motion Hearing (2:18-cv-01721-KJM-DB)
 1   order to accommodate this Court’s calendar. However, Defendant’s counsel was unable to do so

 2   due to there being more than two parties to the litigation.

 3         Upon realizing that the conflict could not be resolved, Defendant’s counsel contacted Judge

 4   Mueller’s courtroom clerk and Plaintiffs’ counsel, Mr. James A. Tanford, in order to explain the

 5   scheduling conflict. Judge Mueller’s clerk instructed counsel for Defendant to meet and confer

 6   with Plaintiffs’ counsel regarding the issue and, upon resolution, file a joint stipulation identifying

 7   a new hearing date for the status conference and motion to dismiss.

 8         Counsel for Plaintiffs and Defendant (“the Parties”) successfully conferred on the

 9   scheduling conflict and jointly request that the Court accept the following stipulation.
10         WHEREAS, the Parties agree that the continuance of the date of the status conference and

11   hearing on Defendant Jacob Appelsmith’s motion to dismiss from December 20, 2018 to

12   February 8, 2019 is for good cause and is in the interest of justice;

13         IT IS HEREBY STIPULATED:

14         Plaintiffs and Defendant, by and through their respective attorneys of record, have agreed to

15   continue of the date of the status conference and hearing on Defendant Jacob Appelsmith’s

16   motion to dismiss from December 20, 2018 to February 8, 2019.

17   Dated: December 14, 2018                           Epstein Cohen Seif & Porter

18                                                      By /s/ James A. Tanford
                                                        James A. Tanford, Esq.
19                                                      Attorneys for Plaintiffs
20                                                      Orion Wine Imports and Peter Creighton

21
     Dated: December 14, 2018                           Office of the Attorney General
22
                                                        By /s/ Lykisha D. Beasley
23
                                                        Lykisha D. Beasley, Deputy Attorney General
                                                        Attorneys for Defendant
24
                                                        Jacob Appelsmith, Director of the
                                                        California Department of
25
                                                        Alcoholic Beverage Control
26
27
     ///
28
                                                         2


                       Joint Stipulation to Continue Status Conference and Motion Hearing (2:18-cv-01721-KJM-DB)
 1                                                  ORDER

 2         The Court having reviewed the foregoing Joint Stipulation and good cause appearing

 3   therefore:

     IT IS HEREBY ORDERED that the status conference and hearing on Defendant Jacob

 4   Appelsmith’s motion to dismiss are continued from December 20, 2018 to February 8, 2019.

 5

 7   IT IS SO ORDERED.
 8

 9   DATED: December 17, 2018.

10
11
                                                     UNITED STATES DISTRICT JUDGE
12
13
14

15
16
17
18
19
20
21

22
23   SA2018101846
     13367502.docx
24
25

26

27

28
                      Joint Stipulation to Continue Status Conference and Motion Hearing (2:18-cv-01721-KJM-DB)
                                  3




Joint Stipulation to Continue Status Conference and Motion Hearing (2:18-cv-01721-KJM-DB)
                                  CERTIFICATE OF SERVICE
Case Name:        Orion Wine Imports, LLC, and            No.    2:18-cv-01721-KJM-DB
                  Peter E. Creighton v. Jacob
                  Applesmith

I hereby certify that on December 14, 2018, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:


      JOINT STATUS TO CONTINUE STATUS CONFERENCE AND HEARING ON
            DEFENDANT’S MOTION TO DISMISS; [PROPOSED] ORDER


I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on December 14, 2018, at Sacramento,
California.


                Sylvia Sandoval                                 /s/ Sylvia Sandoval
                   Declarant                                         Signature

SA2018101846
13368379.docx
